Citation Nr: 1212731	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  05-36 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1953 to March 1974, include two tours in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied entitlement to service connection for the claimed hypertension.  

In March 2008, the Board remanded this matter to the RO via the Appeals Management Center (AMC) to provide the Veteran with a VA examination in order to determine the nature and etiology of his hypertension.  A VA opinion was obtained during a September 2008 VA examination.  The matter was again remanded for clarification of the September 2008 medical opinion.  The matter was sent for a clarifying medical opinion in October 2010 and February 2011.  Thereafter, the Board requested a VHA medical opinion which was obtained in December 2011.  Having notified the Veteran of the opinion and giving him 60 days to respond, and having received a response the Veteran did not have anything further to submit, the Board finds that the directives of the Board remands have been substantially complied with and may proceed to the merits of the claim.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence is at least in relative equipoise regarding whether the Veteran's hypertension disability is related to his service-connected diabetes mellitus.  






CONCLUSION OF LAW

The Veteran's hypertension is related to a service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This is unnecessary here, however, because the Board is fully granting the claim for service connection for hypertension.  So, even if these preliminary obligations have not been met, this would amount to no more than harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 556 U.S. 396 (2009).  

II.  Service Connection

The Veteran contends that his current hypertension is caused or aggravated by his service-connected diabetes mellitus, type II.  For the reasons that follow, the Board concludes that service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a)(2011).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006)(codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)(new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

Post-service medical records establish that the Veteran was diagnosed as having hypertension.  The Board is satisfied that the Veteran has a current disability and the first element is satisfied.  See Allen, 8 Vet. App. 374.  As such, the Board turns to the issue of whether this disability was caused or aggravated by a service-connected disability.  

The Veteran contends that his service-connected diabetes mellitus, type II led to the development of his hypertension.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr, 21 Vet App 303; Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report his symptoms.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hypertension is not a condition that can be causally related to service or another disability.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d at 1377.  There is no evidence that the Veteran is medically trained and, thus, he is not competent to render an opinion as to the cause of his hypertension.  As such, the Board turns to the pertinent medical evidence of record.

Again, the evidence demonstrates that the Veteran has hypertension and is service-connected for diabetes mellitus.  As to whether these disorders are related, the Board finds the evidence in equipoise.  

On the one hand, the record contains several examination reports that relate the Veteran's hypertension to diabetes mellitus and support the Veteran's claim.  In a September 2008 examination report, with October and November 2008 addendum medical opinions, the VA examiner stated that diabetes mellitus and hypertension are conditions often associated with each other but that the etiologies of both these disorders were not well understood.  The examiner noted that diabetes mellitus could exacerbate hypertension by increasing vascular compliance, but that it was not likely to totally cause hypertension, particularly in the Veteran's case.  Thereafter, the examiner guessed that the Veteran's diabetes mellitus could have contributed between 10 to 50 percent of his hypertension.  

In an October 2010 addendum, the VA examiner who performed the September 2008 examination opined that the Veteran's hypertension was at least as likely as not exacerbated by his service-connected diabetes mellitus.  The examiner based his opinion "on the fact that the diabetes mellitus likely contributed to "his renal insufficiency (which can exacerbate hypertension) as well as directly affects the vasculature through arteriosclerosis (which can exacerbate hypertension)."  The examiner further opined that the increase in severity of the Veteran's hypertension "was proximately due to both the natural progression of the disease as well as the diabetes."  

In the December 2011 VHA medical opinion, the examiner reviewed the claims file, indicating that the Veteran was service-connected for diabetes mellitus and noting the Veteran's elevated blood pressure in a May 1994 treatment note.  The examiner mentioned that the Veteran has been prescribed anti-hypertensive medications since that time and also noted that the Veteran had elevated blood sugars as of June 1995.  The examiner indicated that the Veteran had recently developed progressive chronic kidney disease with serum creatine rising from 1.0 mg/dL in December 2003; to 1.6 mg/dL in October 2008; and to 2.5 mg/dL in July 2009.  The examiner then provided that it is not clear whether microalbuminuria was present before the rise in serum creatine but noted that microalbuminuria can be found in a small percent of patients with hypertension.  He pointed out that type 2 diabetes is the most frequent cause of chronic kidney disease in the U.S. and hypertension is the second most frequent cause.  The examiner then provided that based upon review of medical literature, there is a strong epidemiological association between diabetes mellitus, type II and hypertension.  He provided that although the potential mechanisms linking hypertension and type 2 diabetes mellitus are not established, the two conditions are closely associated clinically. The development of progressive chronic kidney disease increases the difficulty with the management of hypertension.  The examiner opined that there is a high probability that the development of diabetes mellitus and hypertension were linked.  It is also probable that the development of chronic kidney disease, as a result of diabetes mellitus and/or hypertension has or will increase the severity of the Veteran's hypertension.  

On the other hand, in February 2011 another opinion was obtained by yet another examiner who reviewed the claims file and provided an overview of blood pressure readings dated from 1994 to 2008.  The examiner opined that based on the chart review, it was not possible to state that the Veteran's hypertension had increased in severity to any measurable degree since 1994.  The examiner also noted the Veteran's creatine levels in December 2003, October 2008, and July 2009, and indicated that records showed that the Veteran's microalbuminuria had not been checked.  The examiner noted that a September 2003 VA examination reported a high microurinary albumin level of 2.3 mg/dl.  The examiner stated, however, that the test for microalbuminuria is the ratio of albumin/creatine, which is measured in mg/dL.  She therefore found that it was not possible to state that the Veteran had diabetic neuropathy based on his albumin level.  The examiner further opined that the Veteran's creatine evaluation could be secondary to his hypertension.  

The Board has closely reviewed this conflicting evidence.  Some of this evidence is probative and of persuasive value, and some is not.  See Evans v. West, 12 Vet. App. 22, 30 (1998)(the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  The Board finds the statements in support of the Veteran, in September 2008, October 2010, and December 2012, to be persuasive.  These providers were given sufficient facts of the Veteran's medical history, to include his diagnoses of hypertension and diabetes mellitus.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993)(the Board is not bound to accept a physician's opinion when it is based merely on the recitations of a claimant).  They based their opinion on sound medical principles and provided a reasonable rationale for such.   See Neives-Rodrequez v. Peake, 22 Vet. App. 295 (2008).  

For the same reasons, the Board also finds the negative nexus opinion in February 2011 persuasive.  The examiner reviewed the record, took the Veteran's history, interviewed him as to his current symptoms, and conducted a physical examination.  Thereafter, the examiner based her opinion on the specific facts of this case and on sound, albeit conflicting, medical principles.  See Neives-Rodriguez, 22 Vet. App. 295.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999)(supporting clinical data or other rationale should accompany medical opinion).

The Board notes that the December 2012 VHA examiner did not word his opinion precisely as requested in the October 2011 VHA request and clarification would be helpful; however, the Board finds that the evidence is otherwise sufficient to grant this claim.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003)(noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Given these persuasive statements, the Board finds that the evidence for and against the claim for secondary service connection is in relative equipoise.  This is an appropriate case, therefore, in which to grant service connection by invoking VA's doctrine of reasonable doubt.  As such, the Board finds that service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


